ORDER

PER CURIAM.
Abdel Yezza appeals the modification of child support by the Circuit Court of the City of St. Louis. The trial court increased the amount of child support payable to Jean Yezza, granted her sole legal custody, and attorney’s fees.
We have reviewed the briefs of the parties and the record on appeal. The judgment is supported by substantial and competent evidence in the record and is not against the weight of the evidence. Murphy v. Carron, 536 S.W.2d 30, 32 (Mo. banc 1976). An extended opinion would have no precedential value. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).